Citation Nr: 1244240	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-50 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right fifth (little) finger fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from May 1957 to June 1958.  The Veteran is the Appellant in this appeal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for right little finger fracture residuals.  In November 2012, the Veteran submitted a Motion to Advance on the Docket.  In December 2012, the Board granted the motion.  The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran sustained a right fifth (little) metacarpal fracture during active service in January 1958.

2.  The Veteran experienced chronic symptoms of right fifth (little) metacarpal fracture residuals during service and continuous symptoms since service.  

3.  The current residuals of the right fifth metacarpal fracture during active service include pain, limitation of motion, stiffness, and sclerosis over the site of the fracture.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, chronic right fifth (little) metacarpal fracture residuals were incurred during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants service connection for chronic right fifth (little) metacarpal fracture residuals.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  

Service Connection for Metacarpal Fracture Residuals

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After a review of all the evidence, the Board finds that the Veteran sustained a right fifth (little) metacarpal fracture during active service in January 1958, and has experienced chronic symptoms of fracture residuals during service and continuous symptoms since service.  The service treatment records reflect that he sustained a right fifth metacarpal fracture.  A January 1958 treatment entry states that the Veteran injured his right hand in a barracks fight.  Contemporaneous X-ray studies of the right hand revealed a right fifth metacarpal fracture.  The hand was placed in a plaster cast.  A March 1958 treatment entry notes that the right hand was still in a cast, while contemporaneous X-ray studies revealed "90% healing" of the fracture.  The cast was subsequently removed.  

The Board also finds that evidence is at least in equipoise on the question of whether the Veteran has current residual disability of the right fifth metacarpal fracture that include pain, limitation of motion, stiffness, and sclerosis over the site of the fracture related to the in-service fracture.  The evidence that tends to support the Veteran's claim includes that, at a February 2010 VA examination for compensation purposes, the Veteran complained of minimal right fifth finger pain and decreased mobility of the digit, and presented a history of having sustained an in-service right hand fracture in 1958.  On examination of the right hand, the Veteran exhibited fifth finger pain, limitation of motion, weakness, and stiffness and decreased hand strength.  Contemporaneous X-ray studies of the right hand revealed "very subtle sclerosis" of the mid-shaft of the fifth metacarpal and no angulation.  Sclerosis is hardening, a sign of prior bone trauma.  Angulation is deviation from a straight line, as in a badly set bone.  See Dorland's Illustrated Medical Dictionary, 82, 1496 (28th ed. 1994).  The diagnosis was right hand arthralgia.  

The evidence that tends to weigh against the Veteran's claim for service connection includes the February 2010 VA examiner's opinion that the disability manifesting right hand arthralgia is less likely as not (less than 50/50 probability) caused by or a result of the in-service right hand fracture in 1958.  The VA examiner's rationale for the negative opinion was that, while the Veteran had a fracture in the service over the area that now he is having pain, a hand X-ray does not show degenerative joint disease or callus or post-trauma arthritis, but shows subtle sclerosis of the midshaft but no angulation.  

While the VA examiner concluded that "the Veteran's right hand arthralgia is less likely as not (less than 50/50 probability) caused by or a result of his right hand fracture in 1958," the Board finds that the opinion is unsupported by the finding of angulation, which is consistent with a badly set bone, and the diagnosis of sclerosis, which may be a sign of prior bone trauma.  Such general medical principles tend to support the Veteran's claim, and call into question the bases for the February 2010 VA examiner's opinion, thus diminishing its probative value.  38 C.F.R. § 3.304(b)(1),(2) (2012) (stating that VA adjudicative judgments should not be based on medical judgment alone as distinguished from "accepted medical principles" and consideration of all lay and medical evidence concerning the inception, development, and manifestations of the disability).

In addition, in this case, the credible evidence shows that the Veteran experienced chronic symptoms during service that are consistent with residuals of an in-service fracture and still experiences such residual symptoms.  In such cases, the subsequent manifestations of the same chronic disease at the later date are to be service connected, as they have not been shown to be clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Additionally, the credible evidence shows that the Veteran experienced continuous post-service symptoms that are consistent with the in-service fracture residuals, and which may alternatively provide a nexus to service.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of the condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of the right fifth (little) metacarpal fracture.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for right fifth (little) metacarpal fracture residuals is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


